      Case: 1:20-cv-00181-MPM-JMV Doc #: 7 Filed: 11/20/20 1 of 1 PageID #: 27




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


KEVIN THOMPSON                                                                    PLAINTIFF

VS.                                           CIVIL ACTION NO.: 1:20-CV-181-MPM-JMV

COMMISSIONER OF
SOCIAL SECURITY                                                                DEFENDANT


                                             ORDER

       After consideration of Defendant’s Unopposed Motion for Stay of Proceedings, the Court

finds that the motion is well taken and should be granted.

       IT IS, THEREFORE, ORDERED that said motion is GRANTED, and

this action is STAYED for sixty (60) days from this date or until Defendant files a certified copy

of the administrative record, whichever is the earlier.

       This 20th day of November, 2020.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
